     Case 5:20-cv-00222-MAD-ATB Document 12-5 Filed 05/09/20 Page 1 of 4




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 JIANGSU GTIG ESEN CO., LTD.,                                       DECLARATION OF
                                                                    XING, ZHANGJUAN IN
                                 Plaintiff,                         SUPPORT OF
                                                                    PLAINTIFF’S MOTION
                        v.                                          FOR DEFAULT
                                                                    JUDGMENT BY THE
 AMERICAN FASHION NETWORK, LLC, AND JES                             CLERK
 APPAREL, LLC,
                                                                    Civil Action No.
                                 Defendants.
                                                                    5:20-cv-00222 (MAD/ATB)


                             DECLARATION OF XING, ZHANGJUAN

              Xing, Zhangjuan declares, pursuant to 28 U.S.C. § 1746, that the following

is true and correct:

              1.       I am a Division Manager for the plaintiff in the above-captioned

action, Jiangsu Gtig Esen Co., Ltd., (hereinafter “Plaintiff”).

              2.       I make this declaration in support of Plaintiff’s Motion for Default

Judgment by the Clerk against the defendants, American Fashion Network, LLC and

JES Apparel, LLC (collectively, “Defendants”) pursuant to Rule 55(a) of the Federal

Rules of Civil Procedure and Local Rule 55.2(a).

              3.       Defendants contracted with Plaintiff to manufacture, ship, and

deliver a variety of garments (hereinafter “the Product”) for Defendants upon

Defendants’ request. In exchange, Defendants agreed to pay Plaintiff for the garments

ordered and provided.

              4.       Plaintiff delivered one hundred and sixty-four (164) invoices

(hereinafter collectively the “Invoices”) to Defendants for the Product that Plaintiff
Case 5:20-cv-00222-MAD-ATB Document 12-5 Filed 05/09/20 Page 2 of 4
Case 5:20-cv-00222-MAD-ATB Document 12-5 Filed 05/09/20 Page 3 of 4




Declaration of Xing Zhangjuan,
          EXHIBIT 1
    Case 5:20-cv-00222-MAD-ATB Document 12-5 Filed 05/09/20 Page 4 of 4




        STATEMENT OF AMOUNTS DUE, WITHOUT INTEREST OR COSTS




Invoiced Amount:                                          $    4,855,161.39

Amount Paid Towards Invoices
by Defendants Prior to Complaint                          $      597,333.69

             Principal Amount Due at Time of Complaint:   $    4,257,827.70


Payment Credit Received April 2, 2020                     $        1,500.00

STATEMENT OF TOTAL AMOUNTS DUE,
WITHOUT INTEREST OR COSTS:                                $    4,259,327.70


Dated: May 6, 2020




                                                                     3544554.2
